La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Debemos resolver, en el presente caso, si las partes efec-tivamente realizaron una compraventa con pacto de retro, según el Art. 1407 del Código Civil, 31 L.P.R.A. see. 3912, o si en verdad se efectuó un préstamo con garantía hipoteca-ria, según el Art. 1410 del Código Civil, 31 L.P.R.A. see. 3915.
I

Hechos

La Sra. Cecilia Petiton García advino dueña, mediante permuta, de un predio de terreno ubicado en el barrio Tie-rras Nuevas Poniente del Municipio de Manatí.!1) Dicho predio de terreno tiene una cabida superficial de cuarenta mil trescientos cuatro punto veintiséis sesenta y cinco metros cuadrados (40,304.2665 m/c), identificado como Lote *43Uno (R-l), el cual consta debidamente inscrito en el Regis-tro de la Propiedad, Sección de Manatí.
Para completar la permuta acordada entre la señora Petiton García y Vistas de Tierras Nuevas, Inc. (en adelante V.T.N.), estas partes decidieron segregar del Lote R-l un solar de mil (1,000) metros, el cual se adjudicaría a V.T.N. libre de gravámenes. Este acuerdo se hizo constar en la Escritura Pública Núm. 177 de 2 de julio de 1987, sobre Segregación y Complemento de Permuta con Condición Suspensiva, efectuada ante el notario Raúl Caballero Meléndez. La traslación del dominio del solar quedó sujeta a que la segregación fuera aprobada por la Administración de Reglamentos y Permisos (A.R.Pe).(2)
En la fecha anteriormente señalada y ante el mismo notario, la señora Petiton García también otorgó la Escri-tura Núm. 178 sobre hipoteca en garantía de pagaré que fue emitido por la suma de veinticinco mil dólares ($25,000), con vencimiento a la presentación. Surge de las determinaciones de hecho del tribunal de instancia que “[l]a emisión del referido pagaré se hizo por doña Cecilia con el propósito de negociarlo y levantar fondos para cubrir ciertas necesidades personales imperiosas. Dicha escritura contenía una cláusula o reserva respecto al compromiso contraído con Tierras Nuevas”.
Varios días después de la emisión del pagaré, la señora Petiton García acudió ante el Sr. Jaime Gallardo Hernán-dez, prestamista.(3) Estuvo acompañada por el Sr. Etienne Carmine. Tanto la señora Petiton García como el señor Ga-llardo Hernández acordaron negociar sujeto a las condicio-nes fijadas por este último. Entre las condiciones estable-cidas estaba la de cancelar el pagaré de veinticinco mil *44dólares ($25,000). Acordaron, además, que el señor Ga-llardo Hernández le entregaría a la señora Petiton García la suma de trece mil dólares ($13,000) y éste recibiría a cambio la suma de dieciocho mil dólares ($18,000) en el término de un (1) año.
El señor Gallardo Hernández retuvo los documentos que llevaba consigo la señora Petiton García y refirió los mismos al notario Ángel Millet Martínez para la prepara-ción de una escritura de compraventa con pacto de retro.
El 14 de agosto de 1987 la señora Petiton García acudió en compañía del señor Carmine a las oficinas del notario Millet Martínez con el fin de culminar la transacción acor-dada con el señor Gallardo Hernández. Allí se procedió a cancelar el pagaré antes mencionado mediante la Escri-tura Núm. 82. Asimismo se procedió a preparar la Escri-tura Núm. 83 sobre compraventa con pacto de retro.(4) Al ser referida la misma para la lectura de la señora Petiton García, ésta inquirió a través de su acompañante sobre la frase “Compraventa con Pacto de Retracto”. Aclaró en ese momento la señora Petiton García que la transacción que ella efectuaba con el señor Gallardo Hernández era un préstamo. A esto el notario les explicó que meramente se trataba de una formalidad, que la compraventa con pacto de retro era un préstamo que debía pagar en el término de un (1) año. Así entendido, procedió a firmar la escritura.
Para junio de 1988, el señor Gallardo Hernández dirigió una carta certificada a la señora Petiton García recordán-dole que estaba ya próximo a vencer el término convenido para el pago de los dieciocho mil dólares ($18,000). Dicha carta, sin embargo, no fue recibida por la señora Petiton García, por lo que la misma fue devuelta al señor Gallardo Hernández.
*45A pesar de ello, la señora Petiton García se comunicó con el demandado para solicitarle una prórroga para el pago de los dieciocho mil dólares ($18,000). Alegadamente esta prórroga se solicitó y se concedió antes del venci-miento del término de un (1) año que tenía la señora Peti-ton García para hacer el pago de la cantidad acordada. Dicha prórroga fue sujeta por un mes al cargo de seiscien-tos dólares ($600) adicionales.
La señora Petiton García intentó pagarle al señor Ga-llardo Hernández la suma acordada dentro de la prórroga concedida. No obstante, su gestión no dio fruto. Por tal razón, acudió al Ledo. Jorge L. Marzán para que éste efec-tuara la entrega, del dinero adeudado y otorgara los docu-mentos de rigor. El licenciado Marzán se comunicó con el señor Gallardo Hernández, pero éste no quiso aceptar el pago. Igualmente lo rechazó cuando el licenciado Marzán se personó de imprevisto a la oficina del señor Gallardo Hernández.
Ante tal situación, la señora Petiton García presentó demanda en el Tribunal Superior, Sala de Arecibo, me-diante la cual solicitó que se declarase nulo el contrato realizado el 14 de agosto de 1987, entre ella y el señor Gallardo Hernández, por virtud de la Escritura Núm. 83 otorgada ante el notario Millet Martínez sobre compra-venta con pacto de retro. Además, reclamó daños. Alegó en la demanda que el negocio realizado fue de préstamo con hipoteca a ser pagado en el término de un (1) año.
Por otra parte, V.T.N. presentó también demanda de cumplimiento específico de contrato contra el señor Ga-llardo Hernández y la señora Petiton García. Alegó ser dueña de un predio de terreno que forma parte del inmue-ble adquirido por el señor Gallardo Hernández mediante la escritura pública de compraventa con pacto de retro. Sos-tuvo, además, que la transacción efectuada entre el señor Gallardo Hernández y la señora Petiton García fue una de préstamo. Por lo tanto, procedía que se anulara la inscrip-*46ción del inmueble a favor del señor Gallardo Hernández en el Registro de la Propiedad, Sección de Manatí, y que se ordenara a la señora Petiton García que otorgara la corres-pondiente escritura de segregación y traspaso del solar de mil metros cuadrados (1,000 m/c), luego de que se obligue al señor Gallardo Hernández a recibir el pago de la deuda hipotecaria. Ambos casos fueron consolidados.
El señor Gallardo Hernández, por su parte, contestó las demandas. Alegó que la transacción que él realizó con la señora Petiton García no fue de préstamo y sí la indicada en la escritura de compraventa con pacto de retro. Sostuvo, además, que al haber transcurrido el término pactado sin que la señora Petiton García ejercitara su derecho al re-tracto, la venta quedó consumada. Negó, a su vez, que él le hubiese concedido una prórroga a la señora Petiton García como ella alega en la demanda.
Así las cosas, el señor Gallardo Hernández presentó una moción mediante la cual solicitó que se desestimara y/o se dictara sentencia sumaria a su favor decretando el archivo con perjuicio del caso. Solicitó también la imposición de una suma razonable en honorarios de abogado.
El 15 de mayo de 1989 la parte demandante consignó en la Secretaría del tribunal de instancia la cantidad de die-ciocho mil seiscientos dólares (18,600). Esta consignación fue admitida por el tribunal el 18 de mayo de 1989, con la objeción del señor Gallardo Hernández. Dicha cantidad fue retirada por la señora Petiton García mediante solicitud a esos efectos y permitida por el tribunal en virtud de la orden de 6 de julio de 1989.
El 18 de octubre de 1989 el tribunal de instancia dictó sentencia en la cual decretó que el negocio jurídico plas-mado en la Escritura Núm. 83 de 14 de agosto de 1987, denominada “Compraventa con Pacto de Retro”, otorgada ante el notario Millet Martínez, era en realidad un con-trato de préstamo con garantía hipotecaria, puesto que se *47cumplían en este caso las tres (3) condiciones o requisitos del Art. 1410 del Código Civil, supra. A base de lo anterior, declaró nulo e inexistente el traspaso de la propiedad ob-jeto del litigio y reconoció que la señora Petiton García es la dueña de dicha propiedad. Le ordenó a ésta que devol-viera al señor Gallardo Hernández la cantidad de trece mil dólares ($13,000), suma que éste le prestara. No obstante, indicó que de esa suma le corresponde al Estado Libre Aso-ciado de Puerto Rico la cantidad de tres mil doscientos cin-cuenta dólares ($3,250), porque en el contrato se pactaron intereses usurarios en contravención a lo que dispone la Ley Núm. 82 de 6 de julio de 1985 y el Art. 1652 del Código Civil, 31 L.P.R.A. see. 4594.
Se ordenó al Registrador de la Propiedad, Sección de Manatí, que procediera a cancelar la inscripción quinta de la finca Núm. 12,949 que aparece anotada al Folio 52 vuelto del Tomo 339 de Manatí, dejando en vigor el título previo de la señora Petiton García.
También se ordenó a la señora Petiton García otorgar la escritura correspondiente de segregación y complemento de permuta sobre el Lote RI-A a favor de V.T.N. Final-mente, se le impuso al demandado el pago de las costas en ambos casos y la suma de tres mil dólares ($3,000) por concepto de honorarios de abogado.
Inconforme con esta determinación, la parte deman-dada presentó una solicitud de revisión ante nos. Planteó como único señalamiento de error el siguiente:
El Honorable Tribunal de Instancia cometió error de derecho al darle curso a las demandas radicadas y dictar la sentencia objeto del presente recurso, sin que adquiriera previamente ju-risdicción sobre la materia, en contravención ello a las disposi-ciones del artículo 1407 del Código Civil, vigente, según enmendado.
Decidimos revisar y expedimos el auto solicitado.
*48( — (
El presente caso requiere que discutamos varios de los artículos referentes al retracto convencional para que determinemos si, a la luz de los hechos, se configuró entre las partes esta obligación o, por el contrario, se pactó algo distinto. Comencemos, pues, haciendo referencia al Art. 1396 del Código Civil, 31 L.P.R.A. see. 3901, el cual define lo que es el retracto convencional de la manera siguiente:
Tendrá lugar el retracto convencional cuando el vendedor se reserve el derecho de recuperar la cosa vendida, con obligación de cumplir lo expresado en la see. 3912 de este título, y lo de-más que se hubiese pactado.(5)
El Art. 1407 del Código Civil, supra, dispone que el vendedor no podrá hacer uso del derecho de retracto a menos que reembolse al comprador el precio de la venta y, además, los gastos del contrato y cualquier otro pago que se considere legítimo para la venta. Además, el vendedor tiene que reembolsar al comprador los gastos necesarios y *49útiles hechos en la cosa vendida. A su vez, el párrafo final de dicho artículo dispone:
Para que pueda darse curso a las demandas de retracto se requiere que se consigne el precio si es conocido, o si no lo fuere, • que se dé fianza de consignarlo luego que lo sea. (Énfasis suplido.) 31 L.P.R.A. see. 3912.
La Ley Núm. 71 de 27 de mayo de 1980 nos indica en su exposición de motivos que la Ley de Enjuiciamiento Civil que rigió en Puerto Rico a partir de 1886 no ha sido derogada en cuanto al requisito que se exige para ejercitar la acción de retracto. 1980 Leyes de Puerto Rico 187. Allí claramente se dice que el retrayente debe consignar el precio y que este requisito o disposición es de carácter sustantivo. A pesar de que las Reglas de Procedimiento Civil de 1979 derogaron la Ley de Enjuiciamiento Civil de 1885, esta disposición sustantiva se mantuvo provisionalmente vigente hasta tanto se incorporó dicha disposición al Código Civil, mediante la Ley Núm. 71, supra, la cual enmendó el citado Art. 1407 a los efectos de añadir el párrafo antes citado. Por ello, en Zalduondo v. Iturregui, 83 D.P.R. 1, 10-11 (1961), se dijo refiriéndose al Art. 1616(2) de la antigua Ley de Enjuiciamiento Civil que:
Claramente nos indica ese artículo que la única suma que está obligado a consignar el comunero retrayente para cursarse su demanda de retracto es el precio de la primera venta que originó la retroacción y ninguna otra suma. Es obvio que la exigencia de la consignación simultánea y efectiva del precio de venta con la presentación de la demanda de retracto, o en su caso la de dar fianza, no se hace extensiva en forma alguna a las otras sumas adicionales que por mandato expreso del artí-culo 1407 de nuestro Código Civil viene obligado el retrayente a “reembolsar al comprador”, y que son: “los gastos del contrato, y cualquier pago legítimo hecho para la venta” y los “gastos necesarios y útiles hechos en la cosa vendida”. (Énfasis suplido.)
El carácter sustantivo de la disposición antes aludida tiene su fundamento en que “el retracto, por su natu-*50raleza privilegiada, limitativa de la facultad dispositiva del comprador y que algunas veces se considera como un ins-tituto perturbador de la libre contratación, no es un dere-cho absoluto que pueda desligarse de su ejercicio, sino que, por el contrario, se subordina a éste, haciendo depender su efectividad de la circunstancia especial de que llegue a re-clamarse en forma y cumpliéndose con las condiciones esenciales del derecho de retracto Zalduondo v. Iturregui, supra, pág. 20.
No hay entonces la menor duda de que a base de la letra del Art. 1407 del Código Civil, supra, y lo dicho por este Tribunal anteriormente, es indispensable que al presentarse una demanda de retracto se consigne a la vez el precio de venta. Es importante señalar que si las partes no han acordado término alguno de duración, el retracto durará por el término de cuatro (4) años, contados desde la fecha del contrato. En caso de que las partes estipulen un plazo, éste no puede exceder de diez (10) años. Art. 1397 del Código Civil, 31 L.P.R.A. see. 3902.
Ahora bien, en el presente caso la parte demandante sostuvo que la transacción efectuada con el señor Gallardo Hernández fue de préstamo y que aplicaban las disposiciones del Art. 1410, supra, el cual dispone:
Toda venta de propiedad inmueble con pacto de retroventa se presumirá que constituye un contrato de préstamo por el mon-tante del precio, con garantía hipotecaria de la finca vendida, en cualquiera de los casos siguientes:
Primero: Cuando el comprador no hubiere entrado en pose-sión material de la cosa vendida.
Segundo: Cuando el vendedor pague interés al comprador por el precio de la venta, aunque se denomine canon de arrenda-miento o se le dé otro nombre cualquiera.
Tercero: Cuando se hiciere figurar en el contrato, como precio de enajenación, una cantidad enteramente inadecuada.
Cabe señalar que este artículo es autóctono y que no *51tiene precedente alguno en los códigos españoles. El mismo, de acuerdo con el profesor Vélez Torres, es la res-puesta puertorriqueña a un problema que nos aquejó en las primeras décadas del presente siglo. J.R. Vélez Torres, Contratos: Contratos Nominados, Facultad de Derecho de la U.I.A., 1987, Parte II, Cap. V, Comenta el profesor Vélez Torres, op. cit, págs. 284-285, lo siguiente:
Resulta que los campesinos puertorriqueños, dueños de pe-queñas parcelas de terreno de las cuales extraen el sustento de ellos y de sus familias, necesitaron, un día, el financiamiento que les permitiera dedicar sus terrenos a siembras que ellos consideraron más productivas. Pero como su título de propie-dad nunca ganó acceso al Registro de la Propiedad, sino que siempre se desenvolvió a espaldas de éste, cuando quisieron dar sus tierras en garantía de los préstamos que necesitaban con suma urgencia, no pudieron hacerlo por la circunstancia de que la garantía que representaba la hipoteca sobre el inmueble no podía nacer como derecho real, porque no se podía inscribir. Entonces los prestamistas, muchos de ellos interesados en el título de propiedad de los terrenos envueltos en cada transac-ción, acudían a sus abogados y, éstos, siempre hábiles en esto de extraer soluciones de la normativa vigente, echaron mano a la figura del retracto convencional. Y fueron muchas las tran-sacciones que con el nombre de “compraventa con pacto de retro” o, simplemente, “retroventa”, llenaron los protocolos de los notarios de aquella época. Con esta práctica, que se generalizó en toda la Isla, nuestros campesinos pusieron en manos de los prestamistas de los pueblos, muchos de ellos inescrupulosos, el futuro económico de ellos y el de su familia. Años después, em-pezó a manifestarse la mano insensible y egoísta del Shylock tropical.
Por esta vía, muchos campesinos puertorriqueños fueron víc-timas del despojo que propiciaba el recurso de la venta con pacto de retracto, usado indebidamente para encubrir verdade-ros préstamos personales, muchas veces usurarios.
¿Cuál es entonces la procedencia del Art. 1410 del Código Civil, supra? Procede de la Ley Núm. 47 de 13 de abril de 1916, la cual se aprobó con el fin de atajar el *52grave e imperdonable problema de la usura. (6) En otras palabras, este artículo se aprobó para, en casos de que un propietario tuviera la necesidad imperiosa de obtener un préstamo y acudiera a un prestamista dando en garantía la propiedad, el mero transcurso del plazo acordado entre ambos para pagar lo adeudado, no pondría a operar el Art. 1407 del Código Civil, supra, puesto que no se estaría ante un retracto convencional, sino ante un préstamo. Ello siempre y cuando se dé al menos uno de los requisitos del citado Art. 1410. De esta manera se evitaba el despojo del propietario. Es interesante destacar que en la segunda mi-tad del siglo XIX muchos pequeños caficultores de la región de Utuado perdieron sus tierras mediante la transacción conocida como “venta con pacto de retro”. Nos comenta el profesor Fernando Picó lo siguiente:
Esto hace que el fulcro de las relaciones entre prestamista y caficultor sea la tierra misma; la tierra es la prenda perenne de las obligaciones. Su valor representa el límite de los créditos posibles. Su porción cultivada es la parte preferida de las eje-cuciones hipotecarias. El control que el refaccionista logra so-bre la tierra le da poderes, no sólo sobre la cosecha sino tam-bién sobre todas las actividades económicas del caficultor. En su forma más burda —en la venta con pacto de retroventa, que se practica hasta la década del 1870— el caficultor se convierte, virtualmente, en arrendatario de su propia tierra. Es como un aparcero que tiene un título precario sobre el suelo que cultiva, y que vive en perpetua agonía por cumplir con unos plazos, que podrían resultar académicos ante cualquier capricho climatoló-gico o vaivén de los precios mundiales. F. Picó, Amargo Café, Río Piedras, Eds. Huracán, 1981, págs. 78-79.
Teniendo en mente lo anterior, veamos si en el caso de autos está al menos presente uno de los requisitos del ci*53tado Art. 1410.(7) De entrada, una simple lectura de la Escritura Núm. 83, denominada “Compraventa con Pacto de Retro” de 14 de agosto de 1987 y otorgada entre la señora Petiton García y el señor Gallardo Hernández, nos hace sospechar que en este caso se pactaron intereses, aunque no se le dio tal nombre. La cláusula quinta de dicha escri-tura dispone:
Quinto: Se pacta el precio de retroventa en DIECIOCHO MIL DOLARES ($18,000.00) debido a que en el área donde se en-cuentra ubicada la propiedad objeto de este contrato se pro-yecta un aumento sustancial en la plusvalía de los terrenos, que las partes estiman un crecimiento de valor de aproximada-mente CINCO MIL DOLARES ($5,000.00) por sobre el precio acordado en el día de Hoy.
El tribunal de instancia determinó correctamente que la cláusula citada anteriormente lo que pretendía era disfra-zar el cobro de intereses mediante el supuesto aumento en valor que evidenciaría la propiedad, hecho incierto. En otras palabras, si las partes acordaron que la demandante recibiría trece mil dólares ($13,000) y pagaría dieciocho mil dólares ($18,000) al término de un (1) año, estaría pagando la cantidad de cinco mil dólares ($5,000) en exceso de lo recibido. Como correctamente se dice en la sentencia, “[u]na simple operación matemática nos lleva a concluir que el interés aplicado asciende a 38.5% lo que excede al máximo legal ...”. Sin embargo, en dicha sentencia se hace referencia incorrectamente a la Ley Núm. 82 de 6 de julio de 1985 que fijaba el interés legal en doce por ciento (12%) *54anual. Es importante señalar que el interés legal al que se refiere la Ley Núm. 82, supra, es el interés legal por sentencia.(8)
En este caso los intereses usurarios fueron parte del convenio pactado entre las partes. En cuanto a estos intereses que surgen por convenio especial de las partes, rige lo dispuesto en el Art. 1649 del Código Civil, 31 L.P.R.A. see. 4591:
A falta de un contrato previo escrito, el tipo de interés sobre préstamos o prórrogas de dinero o mercancías o sobre cualquier clase de obligación o contrato será de seis (6) dólares anuales sobre cada cien (100) dólares o sobre su equivalente en valor, y al mismo tipo por una suma mayor o menor, o por un período más largo o más corto; Disponiéndose, sin embargo, que no po-drá fijarse un tipo de interés, por convenio especial, que sea mayor de nueve (9) dólares anuales sobre cada cien (100) dóla-res o sobre su equivalente en valor, cuando el capital objeto del préstamo o del convenio no exceda de $3,000 y de ocho (8) dó-lares anuales por cada cien (100) dólares, cuando pase de dicha cantidad. Dentro de los límites que por este título se fijan, será legal descontar letras y pagarés y otras obligaciones análogas.
De manera que a base del citado Art. 1649, solamente se hubiera podido pactar intereses al ocho por ciento (8%), puesto que el convenio excede de tres mil dólares ($3,000). En este caso se pactaron intereses al treinta y ocho punto cinco por ciento (38.5%).
Debemos recordar que el Art. 1652 del Código Civil, supra, dispone en su parte pertinente que:
Ningún contrato en el cual se reserve, acepte o asegure, o se convenga en reserva, aceptar o asegurar, un tipo de interés mayor que el que se permite por [este capítulo], podrá hacerse *55efectivo en una corte de Puerto Rico, sino por el importe del capital adeudado; y [la corte] deberá, además, disponer en la sentencia condenando al deudor al pago del capital que el acreedor recobre solamente de su deudor el setenta y cinco (75) por ciento de dicho capital y que el veinticinco (25) por ciento restante sea adjudicado y recobrado por el Estado Libre Aso-ciado de Puerto Rico, quien podrá obtener mandamiento de eje-cución, del mismo modo que el demandante, y sin preferencia sobre el montante adjudicado a éste, para hacer efectivo el veinticinco (25) por ciento así adjudicado. Véase J.E. Caudal & Co. v. Rivera, 86 D.P.R. 508 (1962).
Los derechos establecidos en esta sección no son renunciables. Smith v. Negrón, 54 D.P.R. 401 (1939).
En cuanto al requisito de que el comprador no haya en-trado en posesión del inmueble, Art. 1410, supra, el tribunal de instancia concluyó que aunque el demandado visitó el barrio Tierras Nuevas Poniente donde ubica el inmueble objeto de la controversia, no pudo localizarlo. Tampoco lo logró cuando en una segunda ocasión visitó el lugar. De manera que “[c]omo cuestión de realidad nunca entró en posesión del inmueble ni conoció la propiedad. Así lo de-muestra el hecho incontrovertido de que confundió el in-mueble al tratar de mostrarlo a su propio tasador, señor Orlando Flores en ocasión de éste visitarlo para fines de preparar un informe de tasación”. Véase Rodríguez v. Rivera, 71 D.P.R. 290, 293 (1950).
Con respecto a si el precio de venta del inmueble es inadecuado, el tribunal de instancia concluye lo siguiente:
El inmueble en controversia constituye parte de una finca de treinta y nueve (39) cuerdas que está desarrollada casi en su totalidad en predios con cabida desde 1000 metros cuadrados cuyo precio de venta se ha realizado a razón de $15.00 por metro cuadrado y han sido objeto de edificaciones para vivienda de gran valor económico. Obra en autos abundante prueba docu-mental, no controvertida, en apoyo de esta determinación.
El predio, aunque inferior en topografía, goza de acceso a agua potable, energía eléctrica, teléfono y escuelas.
Está próximo a la carretera número dos (2), a la ciudad, a la zona playera y contiguo a un desarrollo de clase media alta por *56lo que su potencial económico es evidente. El perito tasador don Juan Dávila de Jesús, declarando como perito de la deman-dante así lo atestó confiriéndole un valor conservador de $107,500.00. Damos entero crédito a su testimonio. (Enfasis suplido.)
A nuestro juicio, el comprador no derrotó la presunción juris tantum que establece el Art. 1410 del Código Civil, supra, a favor del vendedor. Marcano v. Registrador, 41 D.P.R. 542, 545 (1930). En el caso de autos, además de otro tipo de prueba, hubo también el testimonio de peritos. Sobre este particular hemos sostenido que “los tribunales de instancia, como este Tribunal en ejercicio de su facultad revisadora, tienen amplia discreción en la apreciación de la prueba pericial pudiendo, aun, adoptar su propio criterio en la apreciación o evaluación de la misma y hasta descartarla aunque resulte técnicamente correcta”. Valldejuli Rodríguez v. A.A.A., 99 D.P.R. 917, 921 (1971). No encontramos razón alguna para descartar el testimonio del perito de la parte demandante, el cual creyó el foro de instancia.
En cuanto a los otros testimonios presentados por la parte demandante, éstos le merecieron entera credibilidad al juzgador de los hechos, por lo tanto, no intervendremos con dicha apreciación de la prueba en ausencia de pasión, prejuicio, parcialidad o error manifiesto. Rivera Pérez v. Cruz Corchado, 119 D.P.R. 8, 14 (1987).
En virtud de lo anteriormente expuesto, se dictará sen-tencia confirmando en parte y modificando en cuanto a los intereses legales la emitida por el Tribunal Superior; Sala de Arecibo, el 18 de octubre de 1989.
El Juez Asociado Señor Negrón García emitió una opi-nión concurrente.
*57— O —

(1) Así consta en la Escritura Núm. 37 sobre Permuta, otorgada el 18 de febrero de 1987 en San Juan, Puerto Rico, ante el notario Raúl Caballero Meléndez.


(2) La segregación del solar de mil metros cuadrados (1,000 m/c) fue aprobada por la Administración de Reglamentos y Permisos el 19 de abril de 1989.


(3) En las determinaciones de hecho del tribunal de instancia se dice que el Sr. Jaime Gallardo Hernández es un comerciante con amplia experiencia en los negocios de compra y venta de propiedades y concesión de préstamos con garantía.


(4) La Escritura Núm. 83 fue presentada e inscrita en el Registro de la Propie-dad de Manatí al Folio 52 vuelto del Domo 339, Finca Núm. 12,949, inscripción quinta, libre de cargos.


(5) BI equivalente a nuestro Art. 1396 (31 L.P.R.A. see. 3901) en el Código espa-ñol es el Art. 1.507. Algunos en España han propuesto la eliminación de esta insti-tución (venta con pacto de retro) porque sostienen que fomenta el desarrollo de la usura.
Sin embargo, otros como Manresa, por ejemplo, sostienen que “más se combate la institución por los abusos a que se puede prestar, que por su bondad o maldad intrínseca, y este criterio no creemos, en verdad, que se pueda citar como modelo de criterio de crítica jurídica”. J.M. Manresa y Navarro, Comentarios al Código Civil Español, Madrid, Ed. Reus, 1969, T. X, Vol. 1, pág. 431. Atribuye, precisamente, el mal uso que se le da a esta institución a la manera en que las leyes españolas reglamentan la constitución y efectividad del crédito hipotecario. Sostiene que la hipoteca en España es cara y mala y que el “procedimiento ejecutivo aplicado a la misma, en el que se exige hasta el embargo de los bienes especialmente hipotecados, resulta largo y costoso, que la garantía disminuye con esta amplitud y esta difusión de la ley Procesal, y que las gentes, cuando se encuentran que en el molde legal no caben sus aspiraciones, se van procurando otro en donde puedan verse satisfechas”, íd., pág. 432.
Concluye, finalmente, que “[e]l retracto convencional es como el arsénico y, des-pués de todo, como todas las cosas, sirve para matar y para sanar: lo que hay que hacer es reglamentar las condiciones en las cuales sana, e impedir en lo posible aquellas otras en las que mata. A más no se puede llegar. La posibilidad de abuso no es peculiar de esta institución; es común a todas”. Manresa, op. cit., págs. 432-433.


(6) En Iglesia Católica v. Registrador, 96 D.P.R. 511 (1968), se dice que con la aprobación de la Ley Núm. 47 de 13 de abril de 1916 se le dio un duro golpe a los prestamistas usureros. Además, se destaca el hecho de que a partir de dicha legisla-ción la institución del retracto convencional prácticamente cayó aquí en desuso. “La gran mayoría de nuestras decisiones, desde Lizardi v. Registrador, 24 D.P.R. 863 (Hernández) (1917) hasta Shivell v. Barber y Boscio, 92 D.P.R. 400 (Rigau) (1965), unos 57 casos, versan sobre el retracto legal”. Id., pág. 542 esc. 8.


(7) El profesor Vélez Torres nos advierte lo siguiente refiriéndose al Art. 1410 • (31 L.P.R.A. see. 3915):
“Sabido es que la inscripción del derecho real de hipoteca es constitutivo de derechos, de suerte que nunca puede considerarse ‘préstamo con garantía hipoteca-ria’ una transacción de préstamo destinada a desenvolverse fuera del Registro de la Propiedad.” J.R. Vélez Torres, Contratos: Contratos Nominados, Facultad de Derecho U.I.A., 1987, Parte II, Cap. V, págs. 283-284.
En todo caso estaríamos ante un préstamo con una garantía real, pero no hipotecaria.


(8) La Ley Núm. 82 de 6 de julio de 1985 enmendó la Regla 44.3 de Procedi-miento Civil, 32 L.P.R.A. Ap. III. Posteriormente, se volvió a enmendar dicha regla por la Ley Núm. 78 de 11 de julio de 1988 a los fines de establecer que el interés a pagarse sobre la cuantía de una sentencia será el que fije por reglamento la Junta Financiera de la Oficina del Comisionado de Instituciones Financieras y esté en vigor al momento de dictarse la sentencia.